DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 11/08/2021.
Claims 1, 8, and 15 are amended by this Examiner’s Amendment.
Claims 1-2, 5-9, 12-16, and 19-20 are pending.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with William Hartwell (Reg. no. 70,040) on 02/14/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior versions of corresponding numbered claims on record.
Claim 1. A method for improving physical tape storage management by adjusting available physical tape storage capacities based on predefined storage policies, the method comprising: determining, by one or more computer processors, an initial capacity size for one or more tapes, wherein the initial capacity size is a maximum physical storage capacity provided by the one or more tapes; assigning, by the one or more computer processors, the one or more tapes to a logical cluster on a per pool basis based, at least in part, on customer data storage demands, a type of data being stored, a volume of data being stored, and the initial capacity size for the one or more tapes; determining, by the one or more computer processors, an initial storage capacity for the one or more tapes, wherein the initial storage capacity is a starting logical storage capacity that is less than the maximum physical storage capacity provided by the one or more tapes, and the starting logical storage capacity is equal to a second percentage of the maximum physical storage capacity of the one or more tapes.
Claim 8. A computer program product for improving physical tape storage management by adjusting available physical tape storage capacities based on predefined storage policies, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to determine an initial capacity size for one or more tapes, wherein the initial capacity size is a maximum physical storage capacity provided by the one or more tapes; program instructions to assign the one or more tapes to a logical cluster on a per pool basis based, at least in part, on customer data storage demands, a type of data being stored, a volume of data being stored, and the initial capacity size for the one or more tapes; the starting logical storage capacity is equal to a second percentage of the maximum physical storage capacity of the one or more tapes.
Claim 15. A computer system for improving physical tape storage management by adjusting available physical tape storage capacities based on predefined storage policies, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on at least one of the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to determine an initial capacity size for one or more the starting logical storage capacity is equal to a second percentage of the maximum physical storage capacity of the one or more tapes.
END OF AMENDMENT

REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-2, 5-9, 12-16, and 19-20 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves managing a tape storage system through allocation of tape storage volumes in an incremental manner such that a starting logical storage capacity of storage volumes allocated for use is less than the maximum physical storage capacity available. The system limits the logical storage capacity in order to reduce the amount of time taken to address the allocated storage. As the system determines an incremental growth threshold is reached, the system increases the starting logical storage capacity up to the maximum physical storage capacity for use. Once the maximum physical storage capacity is reached, the system initiates a reclaim operation to purge inactive data from the tapes allocated and resets the starting logical storage capacity as a percentage of the maximum physical storage capacity at a second storage volume for use by the system.
The prior art deemed of closest relevance to the claimed invention, Ballard et al. (US 2008/0126257), recites a tape storage allocation system which incremental increases licensed capacity to a user based on purchased storage. The prior art reference Ashton et al. (US 2005/0050263) recites logically identifying a tape cartridge as full based on a user defined capacity being filled with data. The prior art reference Ashton et al. (US 2011/0320679), herein after Ashton II, recites performing reclamation operations on tape volumes as determined when a threshold is reached and moving valid data to a new storage volume.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “and responsive to a determination that the maximum physical storage capacity provided by the one or more tapes is reached, prompting, by the one or more computer processors, a user to initiate a reclaim operation to purge inactive data from the one or more tapes, wherein the reclaim operation is a storage condition that when initiated restores the physical storage capacity volume to the one or more tapes, and resets the starting logical storage capacity of the one or more tapes as full at a 
The reasons for allowance of claim 8 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “and responsive to a determination that the maximum physical storage capacity provided by the one or more tapes is reached, program instructions to prompt a user to initiate a reclaim operation to purge inactive data from the one or more tapes, wherein the reclaim operation is a storage condition that when initiated restores the physical storage capacity volume to the one or more tapes, and resets the starting logical storage capacity of the one or more tapes as full at a second storage volume, wherein the second storage volume is based on the storage condition and the starting logical storage capacity is equal to a second percentage of the maximum physical storage capacity of the one or more tapes.” Claim 8 is determined to be allowable on a similar basis as presented for claim 1.
The reasons for allowance of claim 15 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “and responsive to a determination that the maximum physical storage capacity provided by the one or more tapes is 
Dependent claims 2, 5-7, 9, 12-14, 16, and 19-20 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135